*791In an action to recover damages for dental malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Brands, J.), dated September 12, 2005, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment dismissing the complaint is denied.
Bare denials which do not address the specific allegations of malpractice set forth in the plaintiffs verified bill of particulars are insufficient to establish entitlement to judgment as a matter of law (see Hutchinson v Bernstein, 22 AD3d 527 [2005]; Johnson v Ladin, 18 AD3d 439 [2005]; Drago v King, 283 AD2d 603, 604 [2001]; Allen v Blum, 212 AD2d 562 [1995]).
In support of his motion for summary judgment dismissing the complaint, the defendant submitted the affidavit of his dental expert who stated only that the defendant performed the subject crown procedure within good and accepted standards of dental care and that an abrasion of the patient’s tongue is a well known risk of the procedure. The expert’s affidavit failed to address any of the specific allegations of malpractice set forth in the plaintiffs’ bill of particulars. Accordingly, the motion for summary judgment should have been denied without considering the sufficiency of the plaintiffs’ papers in opposition (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Crane, J.E, Ritter, Rivera and Lunn, JJ., concur.